Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 08 July 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 14-23 have been canceled.
2. New Claims 24-27 have been added.
3. Claims 1-12 have been amended. 
4. Remarks drawn to claim objections and rejections under 35 USC 112, 102 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The objection to claim 12 has been overcome by amendment.
6. The rejection of claim 9 under 35 USC 112b for lack of antecedent basis has been overcome by amendment.
7. The rejection of Claim(s) 1-8 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier et al (US 2004/0185146 A1) has been withdrawn in view of the amendments and remarks. 
	Claims 1-13 and 24-27 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 08 July 2022 wherein the limitations in pending claims 1-12 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 13 and new claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 2004/0185146 A1; of record and cited in this rejection).
One of the embodiments of Pelletier is recovery of sialyloligosaccharides from cheese processing waste streams (paras 0039 and 0114). This done by first subjecting the streams to ultrafiltration and fractionation for removing proteins (ultrafiltration as in claim 4). After this it is contacted with a cation exchange resin for removing positively charged materials (cations) and then contact with an anion exchange resin (paras 0114-0127; step ii of claim 1; and limitations of claims 5 and 6). The sialyloligosaccharides are then eluted from the anion exchange resin using an aqueous solution of a suitable salt (paras 0135-0137). The eluent containing the sialyloligosaccharides is concentrated and desalted using reverse osmosis to remove the salt (step iii in claim 1). The desalting may also be performed using ultrafiltration or diafiltration (para 0179; as in claim 7). After removal of the salt, the resulting solution is concentrated to provide solid sialyloligosaccharides which is recrystallized (paras 0145-0147, 0161; steps i and vi of claim 2 and limitation of claim 3). The concentration of the solution to give solid sialyloligosaccharide indicates that the solvent is evaporated (as in claim 8). The sialyloligosaccharides may also be recovered using electrodialysis (para 0109; as in claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the process steps of Pelletier to purify one or more desired sialylated oligosaccharides produced by microbial fermentation since the steps used produce pure sialyloligosaccharide and can be applied for purification of desired oligosaccharide produced by microbial fermentation.
Pelletier teaches steps for purification of sialyloigosaccharides in general. Therefore, one of ordinary skill in the art would find it obvious to use the process for purifying the sialylated of HMO’s recited in claim 24. There is a reasonable expectation of success that the process steps of Pelletier will work for the same. Pelletier’s teaching regarding the use of ultrafiltration for removing proteins renders obvious the use of the same for removing cells, biomass and the compounds as in new claims 25-27. The artisan can adjust the MWCO of the filters used for the removal.
One of ordinary skill in the art would be motivated to use the claimed steps and also taught by the prior art) since the process of Pelletier gives sialyloligosaccharides which can be easily crystallized in the last step to get pure sialyloligosaccharides. The artisan would also prefer a process that is art tested and known to give the desired product having high purity level. 
It would be obvious to the artisan to use the same process for purifying sialylated oligosaccharides produced by microbial fermentation and also separate the cells present in the fermentation broth as in step i) in claim 1 and remove one or more compounds having a lower molecular weight than the desired sialylated oligosaccharides from the broth as in claim 1, step iv).

Response to Applicant’s Remarks
In view of the claim amendments and remarks the above rejection under 35 USC 103 is made of record.
Applicant argues that the artisan would have understood Pelletier to disclose methods for producing (2,3)sialyloligosaccharides in a dairy source with a catalytic amount of (2,3)sialidase. No microbial cells are used for producing the sialyloligosaccharide.
As set forth above Pelletier renders claim 1 obvious. Pelletier teaches the steps used in the claimed process except for producing the desired product via microbial fermentation. The artisan will recognize that the same steps can be used for purifying sialylated oligosaccharides produced via microbial fermentation. The artisan would also recognize that a fermentation broth would still have cells and other impurities at the end of fermentation and would want to obtain a cell free broth by filtration or centrifugation. Filtration is suggested by Pelletier for removing other impurities. The artisan will also use filtration to remove the cells from the broth before proceeding further. This does not have to be expressly taught by Pelletier.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 2004/0185146 A1; of record) in view of Zhang et al (US 2012/0021467 A1; of record).
The teaching of Pelletier is set forth above. Pelletier does not teach the removal of colorants by treating the fermentation broth/solution containing the desired sialylated oligosaccharide with activated charcoal as in claim 9.
Zhang et al, drawn to purification of cellulose hydrolysates (para 0040), teaches ultrafiltration to remove proteins, amylose and part of pigment and then decolorizing by using activated carbon (para 0099; as in claim 9). In view of this teaching of Zhang, one of ordinary skill in the art will recognize that decoloration using activated carbon can also be used in the method Pelletier. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to remove colorants from the fermentation broth/solution using activated carbon since such a step is known in the art to be used for decolorizing fermentation broths. One of ordinary skill in the art would be motivated to use the claimed step since it gives a clear solution of the broth by removing unwanted colorants as taught by Zhange (para 0099).



Response to Applicant’s Remarks
Applicant has traversed the rejection of claim 9 over Pelletier and Zhang arguing that Zhang does not satisfy the deficiencies of Pelletier as Zhang does not teach or suggest producing sialylated oligosaccharides by microbial fermentation or removing cells at the end of the fermentation using filtration or centrifugation. Therefore, claim 9 is not obvious over the cited prior art (page 8 of Remarks).
Applicant’s arguments are not persuasive. As set forth above Pelletier renders claim 1 obvious. Pelletier teaches the steps used in the claimed process except for producing the desired product via microbial fermentation. The artisan will recognize that the same steps can be used for purifying sialylated oligosaccharides produced via microbial fermentation. The artisan would also recognize that a fermentation broth would still have cells and other impurities at the end of fermentation and would want to obtain a cell free broth by filtration or centrifugation. Filtration is suggested by Pelletier for removing other impurities. The artisan will also use filtration to remove the cells from the broth before proceeding further. This does not have to be expressly taught by Pelletier. Zhang teaches use of ultrafiltration for removing impurities like protein and pigments. This and the teaching of Pelletier suggests to the artisan that filtration can be used to remove cells from the broth.
Pelletier does not teach removing colorants from the broth and this deficiency is compensated by Zhang. The artisan would find it obvious to use the decoloration step taught by Zhang in an analogous process, in the process of Pelletier to remove colorants. The combined teachings of Pelleteir and Zhang do render claim 9 obvious. The rejection is maintained.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 2004/0185146 A1; of record) in view of Dusseault et al (J. Biomed Mater Res 2006, 76A, 243-251; of record).
The teaching of Pelletier is set forth above. Pelletier does not teach the limitations of claims 10-11. Pelletier teaches the use of filtration for purification using ultrafiltration and dialfiltration through 1kDA to 10kDa filters (para 0109 and 0115; molecular weight recited in claim 10).
Dusseault et al, drawn to purification of polysaccharides, teaches removal of endotoxins and sterilization via filtration using a 0.22m filter and dialysis (same as filtration) using a membrane (50kDa; Page 245, left col., first full paragraph; page 249, right col. last two lines through page 25p, left col., line 2; as in claims 10-11). In view of this teaching and that of Pelletier it would be obvious to one of ordinary skill in the art that the same procedure can be used for removing endotoxins from sialylated oligosaccharides and sterilizing it in the method of Pelletier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to remove endotoxins and sterilize the fermentation broth/solution using the claimed filters and sterilize it since the claimed steps are known in the art to be used for removal of endotoxins and sterilization of polysaccharides, which can be used for purifying sialylated oligosaccharides too. One of ordinary skill in the art would be motivated to use the claimed step since it gives the desired product wherein endotoxins are reduced to a considerable extent using the claimed steps. Pelletier teaches that several sialylated oligosaccharides have been found to have valuable application in pharmaceutics (para 0005). The artisan will recognize that the products should have low endotoxin levels for such uses and would therefore use the claimed steps for obtaining sialylated oligosaccharides having endotoxin levels as low as possible.

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 10-11 arguing that Dusseault does not satisfy the deficiencies of Pelletier as discussed above. Dusseault does not teach or suggest producing sialylated oligosaccharide by microbial fermentation and removing cells using filtration or centrifugation. Dusseault is directed to purification of alginate. Dusseault discloses a multistep purification process specific for alginate. It does not disclose anything on sterilization achieved by this filtration as in claim 11 and does not disclose removal of endotoxins using 50kDa MCWO filter. The artisan would not have been motivated to pick out two steps of this procedure for alginate purification, and apply it for the purification of an entirely different class of compounds (page 8-Remarks).
Pelletier teaches the steps used in the claimed process except for producing the desired product via microbial fermentation. The artisan will recognize that the same steps can be used for purifying sialylated oligosaccharides produced via microbial fermentation. The artisan would also recognize that a fermentation broth would still have cells and other impurities at the end of fermentation and would want to obtain a cell free broth by filtration or centrifugation. Filtration is suggested by Pelletier for removing other impurities. The artisan will also use filtration to remove the cells from the broth before proceeding further. This does not have to be expressly taught by Pelletier.
Dusseault teaches the use of 0.22m filter as in claim 11. The use of the same filter should sterilize and remove endotoxins present in the broth too. Filtration using a filtration membrane is taught by Dusseault. In view of this teaching and that of Pelletier, one of ordinary skill in the art will use the step taught by Dusseault in the process of Pelletier. The MCWO can be adjusted for this purpose. The alginate of Dusseault may be different from the instant sialyloligosaccharides. However, both are polysaccharides. The artisan would have a reasonable expectation of success in using the steps taught by Dusseault in the purification of sialyloligosaccharides. There is no teaching or suggestion in Dusseault or Pelletier that the use of these steps will not work in the purification of sialyloligosaccharides. The combined teachings of Pelletier and Dusseault do render claims 10 and 11 obvious. The rejection is maintained.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 2004/0185146 A1; of record) in view of Jennewein et al (WO 2015/049331 A1; of record).
The teaching of Pelletier is set forth above. Pelletier does not teach the use of SMB chromatography as in claim 12.
Jennewein et al teach the use of simulated moving bed (SMB) chromatography for purifying human milk oligosaccharides (Abstract; page 5, line 8 through page 33, line 30; SMB as in claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use SMB as a step in the method of Pelletier since the use of SMB for purification of sialylated oligosaccharides is known in the art.
One of ordinary skill in the art would be motivated to use SMB further as a purification step since it gives the desired products with high purity, without heavy metal contaminants (page 5, lines 27-36). 

Response to Applicant’s Remarks
Applicant has traversed the rejection of claim 12 arguing that sialylated oligosaccharides have at least one sialic acid moiety. Therefore, they are designated as acidic oligosaccharides by one of ordinary skill in the art. Pelletier discloses recovery of sialyloligosaccharides from cheese processing waste streams. In contrast Jeenewien relates to purification of neutral human milk oligosaccharides. The artisan would not have been motivated to combine the disclosure of Jennewein with the method of purification of acidic sialyloligosaccharides in Pelletier, much less to obtain the methods of the present claim. For this reason, claim 12 is not obvious (page 10-Remarks).
Applicant’s arguments are not found to be persuasive. Applicant is arguing nonobviousness based on the designation of the respective products. There is no teaching or suggestion in either of the references that SMB will not work for purifying sialylated oligosaccharides. According to Jennewein SMB also uses resins and a mobile phase as taught by Pelletier for purifying sialyloligosaccharides (page 7, lines 12-19). Based on this combination of the teachings the artisan would have a reasonable expectation of success in purifying sialyloligosaccharides using SMB as in the instant process. Therefore, claim 12 is rendered obvious by the combined teachings of Pelletier and Jennewien. The rejection is maintained.


Conclusion
Pending claims 1-13 and 24-27 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623